Citation Nr: 1512519	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement an initial disability rating in excess of 30 percent for Meniere's syndrome.  

2.  Entitlement to service connection for right knee patellofemoral syndrome.  

3.  Entitlement to service connection for a respiratory condition, to include rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1991 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case has been transferred to the RO in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right knee patellofemoral syndrome and respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire appeal period, symptoms of the Veteran's Meniere's syndrome most closely approximate hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month.

CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent for Meniere's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Codes (DCs) 6100, 6204, 6205, 6260 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).

All issues derive from the original claim of entitlement to service connection received in November 2005. That claim was filed pursuant to the Benefits Delivery at Discharge (BDD) program.  Adequate notice for all issues on appeal was provided at that time.  Further, with regard to the issue decided in the instant document, all necessary development has been undertaken.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All identified medical evidence has been obtained, including the Veteran's service treatment records.  Additionally, the Veteran was provided examinations in January 2006 and in September 2009.  The Board finds these examinations adequate as they considered the Veteran's statements, reflected a thorough review of her records, and contained findings necessary to evaluate the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Increased Ratings

The Veteran's Meniere's syndrome is currently evaluated as 30 percent disabling. The Veteran contends that this condition is more severe and warrants a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6205 provides ratings for Meniere's syndrome.  Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's disease with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling. 

A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating. The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2014).

The Veteran was afforded an examination for her Meniere's syndrome in January 2006.  The Veteran reported two to three vertigo attacks per month.  She also reported losing her balance when turning her head, having these episodes two to three times per month.  The Veteran reported tinnitus in her left ear during these symptoms.  The examiner explained that the Veteran's vertigo attacks were due to Meniere's syndrome, with attacks occurring one to two times per month and more severe episodes occurring on a yearly basis.  

After receiving a 30 percent rating for Meniere's syndrome, the Veteran filed a notice of disagreement (NOD) in June 2006, arguing that her attacks incapacitate her, causing extreme dizziness and nausea.  The Veteran reemphasized that vertigo attacks occurred one to two times per month.  

VA afforded the Veteran an examination for Meniere's syndrome in September 2009.  The Veteran reported a ten year history of intermittent dizziness, and she described her vertigo attacks as occurring two to three times per week, lasting a few hours up to an entire day.  Upon examination, the examiner diagnosed the Veteran with vertigo secondary to Meniere's syndrome.  He explained that the Veteran suffered from episodes of postural dizziness two to three times per week. 

VA treatment notes from November 2009 document the Veteran presenting at an otolaryngology consultation, complaining of dizziness.  The Veteran reported that her episodes of dizziness occur three to four times per month, each episode associated with vertigo.  The Veteran reported that the vertigo attacks would last between two hours and the entire day.  Each episode also caused left sided hearing loss, aural pressure, and tinnitus.  

The Board finds that although the Veteran reported episodes of dizziness two to three times per week at the September 2009 examination, the most probative evidence of record indicates that the Veteran had attacks of vertigo between one to four times per month during the claim and appeal period.  This range is supported by the January 2006 examination report and a November 2009 VA treatment document.  It is also supported by the credible assertions of the Veteran in her NOD that she has episodes of vertigo one to two times per month.  The Board finds that the Veteran is competent to make such an observation and that her statements in the June 2006 NOD are among the most credible as to her symptoms.  

Significantly, the November 2009 VA treatment note, documented two months after the September 2009 VA examination, shows the Veteran reporting vertigo attacks three to four times per month.  The Board places greater weight on this November 2009 report because it is consistent with other evidence of record.  Therefore, the evidence of record indicates that the Veteran's Meniere's syndrome manifests as hearing impairment with attacks of vertigo and cerebellar gait that occur from one to four times a month.  Accordingly, the Board concludes that the Veteran's symptomatology shows disability that more nearly approximates a 60 percent rating under DC 6205.  

A rating greater than 60 percent is not warranted under DC 6205.  As noted above, the probative medical evidence and credible lay testimony does not show that the Veteran experiences attacks of vertigo and cerebellar gait more than once weekly.  As such, a higher rating than 60 percent under DC 6205 is not warranted.  

The combined rating of the Veteran's symptoms directly attributable to the Veteran's Meniere's syndrome rated separately would be less than the 60 percent rating assigned above under DC 6205.  The highest rating available for vertigo is a 30 percent disability rating; tinnitus allows for at the most a 10 percent disability rating; and the Veteran's hearing loss would warrant a noncompensable disability rating.  See 38 C.F.R. §§ 4.85, 4.87a, DCs 6100, 6204, and 6260.  These ratings combine to a 40 percent rating, which is lower than the 60 percent rating available under DC 6205. Therefore, assigning a 60 percent rating under DC 6205 is appropriate.  Based on the foregoing, the Board finds that the Veteran's Meniere's syndrome warrants an increased rating to 60 percent disabling for the entire appeal period.


ORDER

Entitlement to an initial disability rating of 60 percent, but no greater, for Meniere's syndrome is granted.  


REMAND

Regrettably, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate her claim by providing an examinations and obtaining a medical opinion.  Also, further development is required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2014).

Respiratory Condition

Given the context provided by the Veteran's claim, her NOD, and other statements of record, the Board finds that the Veteran claimed entitlement to service connection for a respiratory disorder and that the Veteran did not intend to solely claim sinusitis or rhinitis as service connected when she filed her claim while in service.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, and that a lay claimant generally lacks the expertise to identify the specific ailment associated with the symptoms. Thus, the issue on appeal encompasses a claim for service connection for an underlying respiratory condition, regardless of how it is diagnosed.  

In the January 2006 examination for her claim, the examiner provided a detailed history of upper respiratory problems, diagnosing them as seasonal allergic rhinitis and sinusitis.  Particularly, the examiner noted that a condition had existed since 1999, with sinusitis reported as occurring constantly.  Notwithstanding this history, the Veteran's claim was denied because the sinus x-ray taken for the examination was normal and the examiner did not arrive at a diagnosis.  However, in the September 2009 examination for Meniere's disease, the examiner stated that the Veteran had a two to three year history of upper respiratory tract infections with rhinitis and sinusitis, requiring antibiotic therapy six to eight times per year.  A remand is necessary so an examiner can provide an opinion as to whether any current respiratory condition had onset during or as a result of the Veteran's service.  

Right Knee Patellofemoral Syndrome

The last examination of record that addresses the Veteran's claim of service connection for a right knee disorder was in January 2006.  The examiner recited the Veteran's history of right knee patellofemoral syndrome, noting that the condition had existed since 1999.  The Veteran asserted that there was a grinding sound in her knee during physical training.  She described her symptoms as occurring intermittently, with each episode lasting for two weeks.  During flare-ups, the Veteran reported wearing a knee brace and using crutches.  The Veteran related incapacitating episodes as often as seven times per year.  An x-ray revealed no pathology, and the examiner found no diagnosis.  

This opinion is inadequate for rating purposes.  There is a clear history of treatment for the Veteran's right knee during her active service.  Additionally, the Veteran has reported that she receives injections for a right knee disability, presumably from a private facility.  A remand is necessary so an examiner can provide an opinion as to whether any current right knee condition had onset during or as a result of the Veteran's service.  The opinion must address the significant history of right knee conditions in the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking her to identify all treatment by VA and private providers for right knee and respiratory conditions.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also ask her to submit any evidence of this treatment that she may have to VA. 

2.  After any obtained records are associated with the claims file, ensure that the Veteran is scheduled for appropriate VA examinations.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed.

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.  

(a) Schedule the Veteran for an appropriate VA examination for the claimed respiratory disability.  The examiner should:  

Identify any and all disorders of the Veteran's respiratory system since her discharge from active duty in March 2006, to include sinusitis or rhinitis if present. 

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory condition present since March 2006 had onset during the Veteran's active service or was caused by her active service.

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding chronic respiratory symptoms since service.  The examiner is further directed that any absence of treatment for these symptoms does not render them invalid.

(b)  Schedule the Veteran for an appropriate VA examination for the claimed condition of right knee patellofemoral syndrome.  The examiner should:

Identify any and all right knee disorders the Veteran has had at any time since discharge in March 2006.  

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability, to include arthritis, had onset during the Veteran's active service or was caused by her active service.

In rendering an opinion, the examiner is directed to consider the Veteran's lay statements regarding a chronic knee condition since service.  The examiner is further directed that any absence of treatment for these symptoms does not render them invalid.

3.  Then readjudicate the claim.  If the benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


